DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s preliminary amendment filed 11/17/2020 has been entered. 
Claims 1-14 are pending and examined below. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/24/2020 and 11/17/2020 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
-Page 8, line 8, “[in?]” should be removed.
-Page 12, line 22, “a roll 20, 22” should instead be “a roll 21, 22”.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "21" (Figure 1) and "20" (Figure 2) have both been used 

Claim Objections
Claim 1 is objected to because of the following informalities:  
-Claim 1, line 7, “covered” would be better recited as “filled”.
- Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding Claim 1, the claim recites “A method for controlling a position of a lower material web and/or a upper material web on a packaging machine”, however, given the format of the claim, it is not readily clear what method steps the Applicant is attempting to claim as comprised within the method. For example, method claims commonly have include action words denoting the individual steps (i.e. “unwinding the lower material web”, “transporting the lower material web”, etc.). Given the structure of the method claim, as filed, it is unclear as to what method steps are attempting to be encompassed. See below for further details. 
Further regarding Claim 1, several alternative limitations appear to be presented to the extent that the scope of the claim is rendered indefinite. The terms such as “and/or”, “or”, and “optionally” are used a multitude of times in the claim and present an unduly amount of alternative claim scopes which render the scope of the claim indefinite. As an example, lines 1-2 recite “A method for controlling a position of a lower material web and/or a upper material web on a packaging machine”, however, subsequent limitations refer to one material or the other and lines 13-15 recite “the position of the lower material web and/or the upper material web transverse to a transport direction is changed if necessary”. These subsequent limitations render it unclear as to which web is being controlled. If the alternative of the lower web is controlled than it is unclear as to how that alternative could include each alternative of the lower web and/or the upper web positions being changed. Further by including the many alternative limitations and phraseology, several instances of limitations lacking of antecedent basis would readily present themselves. 
Even further regarding Claim 1, line 5 recites “packaging recesses are optionally formed”. This limitation renders it unclear as to whether or not the method is including a step of forming the recesses or not. 
And regarding Claim 1, lines 13-15 recite “the position of the lower material web and/or the upper material web transverse to a transport direction is changed if necessary”. The phrase “if necessary” renders this limitation indefinite as it is unclear as to whether or not this change in position is being positively claimed as part of the method or merely an alternative limitation. 
Lastly regarding Claim 1, lines 7-8 recite “an upper material web”, however, this is previously cited in line 2 of the claim and therefore it is unclear if the same web is being referred to or if the Applicant is referring to a different web.
See the “Claim Interpretation” section below as Examiner outlines how Claim 1 is being interpreted for the sake of Examination and in effort to expedite prosecution.
Regarding Claims 3-5, 7, 9 and 13, these claims recite further alternative limitations denoted by the term “and/or” and for the reasons as explained above, these further alternative limitations render the respective claims indefinite as the multitude of alternatives renders the intended scope of the claims unclear. 
Further regarding Claim 5, it is unclear as to what the “sensor” is downstream of as claimed as the claim recites several alternatives that appear to be referring to a sensor being downstream of the webs, however, the sensor cannot be downstream of the webs if it is used to detect a point on the web. Therefore, this limitation is unclear and renders the claim indefinite. It would appear that the claim is referring to the supply rolls but this is merely speculation.
Regarding Claim 7, line 2 recites “the sensor”. This limitation renders the claim further indefinite as it lacks antecedent basis within the claim. 
Regarding Claim 8, lines 2-3 recite “run-out of the material web is corrected”. This limitation renders the claim indefinite as it is unclear as to what Applicant is attempting to refer to by the term “run-out” and the specification does not provide further clarity to such a term. Further, it is unclear as to what “corrected” is intending to encompass as it is unclear as to how a “run-out” can be “corrected” and what it is being “corrected” relative to. 
Regarding Claim 10, the claim recites “inhomogeneities in the material web are equalized”. This limitation renders the claim indefinite as it is unclear as to how “inhomogeneities” can be “equalized” and how such a step could be accomplished. 
Regarding Claim 11, the claim recites “the position of the upper material web relative to the position of the lower material web”. This limitation renders the claim indefinite as it is unclear as to what position is being referred to. It is unclear if this is referring to the position that is transverse to the transport direction as outlined in Claim 1 or if this is referring to a different position. 
Regarding Claim 12, the claim recites “the position of the material web roll is detected and corrected if necessary”. This limitation renders the claim indefinite for several reasons. First, “the position of the web material roll” lacks antecedent basis within the claim. Second “the web material roll” lacks antecedent basis within the claim and it would appear Applicant is referring to one of the supply rolls but it is unclear as to which supply roll is being referred to. Third, the phrase “detected and corrected if necessary” renders the claim further indefinite as it is unclear as to whether or not the Applicant is positively claiming such detection and correction as the phrase “if necessary” renders it unclear if the limitation is being positively claimed or merely an optional limitation. Also, it is unclear as to what the roll is “corrected” relative to. 
Regarding Claim 13, lines 3-4 recite “the position of the web material roll is corrected by axial displacement”. Again “the position of the web material roll” as well as “the web material roll” lack antecedent basis within the claim and therefore render the claim indefinite and it is further unclear as to what the roll is “corrected” relative to. 
Regarding Claim 14, the claim recites “using the target position of the material web roll, an axis of rotation is moved into a centered position”. This limitation renders the claim indefinite for multiple reasons. First, “the target position” and “the material web roll” both lack antecedent basis within the claim. Second, it is unclear as to how an axis can be moved into a centered position as an axis is an indefinitely extending reference line. Further, it is unclear as to what the axis is being centered relative to. 
Even further regarding Claim 14, lines 4-6 recite “such that usually limited adjustment travels of the actuating drives that are provided permit an axial displacement of the axis of rotation”. This limitation renders the claim further indefinite as it is unclear as to what “usually limited adjustment travels of the actuating drives” is attempting to refer to. Further line 7 recites “the limits of the adjustment travels”, however this limitation lacks antecedent basis and therefore renders the claim indefinite. 
Claims 2 and 6 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from one of the claims outlined above. 

Claim Interpretation
It must be noted that rejections under 35 U.S.C. § 103 should not be based upon considerable speculation as to the meaning of terms employed and assumptions as to the scope of the claims.  In re Steele, 134 USPQ 292.  When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become obvious, but rather the claim becomes indefinite.  In re Wilson, 165 USPQ 494.
Note, while the uncertainty, due to the outlined 112(b) rejections above, provides the Examiner with no proper basis for making the comparison between that which is claimed and the prior art, for the sake of expediting Examination of the case, the following is how claim 1 is being interpreted:
1. A method for controlling a position of a lower material web and/or a upper material web on a packaging machine, the method comprising:
-unwinding the lower material web from a first supply roll;
-transporting the lower material web intermittently or continuously along the packaging machine;
-forming packaging recesses in the lower material web in a forming station;
-filling the packaging recesses with products to be packaged;
-sealing the upper material web to the lower material web in a sealing station;
-unwinding the upper material web from a second supply;
-detecting a position of a reference point on the lower material web and/or the upper material web relative to a stationary component of the packaging machine; and
-changing the position of the lower material web and/or the upper material web transverse to a transport direction. 
Note that the interpretation above does not readily overcome all of the 112 rejections above but clarifies the claimed scope at least to the point where a comparison versus the prior art can be made (see prior art rejections below). Note with regard to the dependent claim, Examiner has put forth the best interpretation in view of the 112 rejections above to address the claims in view of the prior art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 5-6, 8, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walter (GB 1296251A- cited in IDS).

Regarding Claim 1, Walter discloses a method for controlling a position of a lower material web (10; Figures 1-4) and/or a upper material web (81; Figures 12-12a) on a packaging machine (Figures 4, 12, 12a), the method comprising:
-unwinding the lower material web (10) from a first supply roll (15; shown in Figures 3-4);
-transporting the lower material web (10) intermittently or continuously along the packaging machine (via holding device 12 embodied as a chain drive per Page 5, lines 98-102; see Page 5, line 105 through Page 6, line 7 which describes the movement, in this instance, appears to be intermittent);
-forming packaging recesses (containers 78; Figure 12, 12a) in the lower material web (10) in a forming station (13; Page 6, lines 53-58);
-filling the packaging recesses (78) with products to be packaged (at filling station 74; Figures 12, 12a; Page 6, lines 55-61);
-sealing the upper material web (81) to the lower material web (10) in a sealing station (75; Page 6, lines 59-63);
-unwinding the upper material web (81) from a second supply (see Figures 12, 12a as such unwinding is clearly depicted);
-detecting a position of a reference point (marks 28, 29; see Figures 1 and 3) on the lower material web (10) relative to a stationary component (photoelectric cells 19; Figure 4) of the packaging machine (Figures 4 and 12, 12a; Page 4, lines 96-100); and
-changing the position of the lower material web (10) web transverse to a transport direction (see Page 4, lines 89-100 which disclose both the roll 15 as well as the web holding device 12 can be readily shifted in a transverse direction based on marking detection by cells 19). 

Regarding Claim 2, Walter discloses the reference point (28, 29) is detected by a sensor (cells 19; Page 4, lines 96-100).

Regarding Claim 3, Walter discloses a prinked mark (28, 29) is detected as the reference point (28, 29; Page 4, lines 79-84 and 96-100).

Regarding Claim 5, Walter discloses a sensor (19) is provided downstream of the lower material web supply roll (15; as shown in Figure 4; note 112 rejections above).

Regarding Claim 6, Walter discloses the sensor (19) detects the reference point (28, 29) at an entry to a chain run (12; see Figure 4 as the sensor 19 is clearly disposed immediately upstream of the holding device 12 which as described on Page 5, lines 98-102 comprises a chain). 

Regarding Claim 8, Walter discloses a run-out of the material web (10) is corrected (note 112 rejections above; see Page 4, lines 89-100 which disclose shifting the web 10 and further note Page 5, lines 105-110 also disclose using the markings to control the clutch and therefore, the “run-out”).
Regarding Claim 9, Walter discloses deviations of a nominal width (associated with initial position of chain run 12) are compensated (note Page 4, lines 89-100 which disclose shifting the device 12 and/or the roller 15 to compensate for any difference from a nominal width which can be viewed as the width of the device prior to the adjustment). 

Regarding Claim 11, Walter discloses the position of the upper material web (81) relative to the position of the lower material web (10) is changed (note via the adjustment described on Page 4, lines 89-100 of the web 10 will readily change the position of the upper web 81 relative to the lower web 10; also note the mere unwinding of the web 81 will readily change its position relative to the web 10).

Regarding Claim 12, Walter discloses the position of the material web roll (15) is detected (based on marking detection from 19) and corrected if necessary (see Page 4, lines 93-96).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Walter (GB 1296251 A), in view of Ehrmann (US PGPUB 2014/0249007).

Regarding Claim 4, Walter discloses several features of the claimed invention and while it can be readily implied that the sensors (19) thereof determines a distance between the reference point (28, 29) and the chain run (12), these features are not explicitly disclosed. For further reference, one can draw attention to Ehrmann which teaches another packaging device (1; Figure 1) which comprises a sensor (23; Figure 2) which forwards information including the position of the edge (25) of the film (8) relative to the position to be clamped by the chain (11) of the device (1; see Para. 0035, 0039; note that some form of distance measurement must be determined in order to determine to pivot roller 12 to adjust the film feed).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the sensor system of Walter such that it relays position and distance data pertaining to the reference point relative to the chain run, to a control unit such that the web feed can be altered accordingly as taught by Ehrmann. By modifying Walter in this manner, clamping of the web by the chain run can be readily ensured as taught by Ehrmann (see Para. 0033, 0035, 0039). 

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Walter (GB 1296251 A), in view of Send (US PGPUB 2004/0123568).
Regarding Claim 7, Walter discloses essentially all elements of the claimed invention but fails to explicitly disclose the sensor (19) is vertically and/or longitudinally adjustable.
Attention can be brought to the teachings of Send which include another packaging device (shown in the Figure) wherein a web of film (2) is unwound from a supply (3) and sensors (4, 5) is provided to detect control marks on the web (2; Para. 0032) and communicate with a controller to control position of the web (2) wherein one of the sensors (4) is adjustable along the path of conveyance (i.e. longitudinally) as well as in a horizontal and angled direction (see Para. 0034).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the sensors of Walter such that the sensors can be moved in the vertical and/or longitudinal manner as taught by Send. By modifying Walter in this manner, any offsets between the top and bottom webs can be readily compensated by moving the sensors as taught by Send (see Para. 0034). Further it is noted that by being able to vertically adjust the sensors, the sensing signal strength can be readily adjusted as well as different thicknesses of web can be accommodated. 
Further note it has been held that the provision of adjustability, where needed, involves routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. See MPEP 2144.04(V)(D).

Regarding Claim 10, Walter discloses several features of the claimed invention and while it can be readily assuming that during conveyance of both webs (10, 81) inhomogeneities in the material web would be equalized, this is not readily disclosed.
Send further teaches the use of a brake (6) to provide tension to the web (2) to ensure that folds/inhomogeneities in the material web (2) are equalized (see Paras. 0003, 0032).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Walter to include braking mechanisms to equalize inhomogeneities in the material web as taught by Send as doing so would prevent a faulty seal or imperfections in subsequent operations. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Walter (GB 1296251 A), in view of Fukuda (US Patent 6,044,615), and in further view of Capriotti (US PGPUB 2013/0193254).
Regarding Claim 13, Walter discloses several features of the claimed invention but fails to explicitly disclose a target position and/or an actual position of the material web roll is displayed, and the position of the material web roll is corrected by axial displacement on its axis of rotation by using a display. 

First, attention can be brought to the teachings of Fukuda. Fukuda teaches another packaging device (Figure 1) comprising a controller (30) and a material web roll (R) which comprises a position on a roll supporting device (20; Figure 2A) wherein the film width “W” is inputted into the controller (30), and therefore, some form of display must be present to input such information and the position of the material web roll (R) is corrected by axial displacement on its axis of rotation by using the display (see Col 7, line 42-51 ) such that the roll (R) is moved from its actual position to its target position by a roll position adjustment means (see Col 8, line 46-59; see also Col 5, line 60 through Col 6, line 16).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Walter such that a position of the roll is automatically corrected, based on the width of the roll inputted into a controller as taught by Fukuda. By modifying Walter in this manner, the device can be readily adjusted to accommodate different film widths and further the positioning of the roll can be automated in order to improve productivity as taught by Fukuda (Col 10, lines 34-39).
Second, attention can be brought to the teachings of Capriotti which includes another packaging machine (10; Figures 1, 3) which includes a film feed unit (2) including a mandrel (5) onto which a web material roll (4; Figure 3) is placed thereon, and the device (10) comprises a display (12) which readily displays a position of the roll (4) relative to a target position (i.e. 31; Figure 3; i.e. see Para. 0039, 0040 and 0072). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Walter such that that the actual position relative to a target position is readily displayed on a display as taught by Capriotti as such a modification would readily indicate to the user whether the newly installed roll is properly positioned where desired as taught by Capriotti (Para. 0072). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Walter (GB 1296251 A), in view of Fukuda (US Patent 6,044,615)

Regarding Claim 14, Walter discloses several features of the claimed invention but does not readily disclose using a target position of the material web roll, an axis of rotation is moved into a centered position, with regard to adjustment travels of actuating drives, such that usually limited adjustment travels of the actuating drives that are provided permit an axial displacement of the axis of rotation or the supply roll relative to the axis of rotation without the limits of the adjustment travels having to be exceeded.
Attention can be brought to the teachings of Fukuda (see 103 rejection above for reference). Fukuda teaches using a target position (i.e. associated with Oa or Ob; Col 8, lines 46-59) of a selected material web roll (based on input width “W”; Col 7, lines 44-50), an axis of rotation is moved into a centered position (Oa or Ob; see Figure 6B), with regard to adjustment travels of actuating drives (cylinder 33), such that usually limited adjustment travels of the actuating drives (33; note that cylinder 33 and bar 34 are limited in movement by bracket 28a shown in Figure 2A as well as its fully extended position) that are provided permit an axial displacement of the axis of rotation or the supply roll (R) relative to the axis of rotation without the limits of the adjustment travels having to be exceeded (i.e. see Col 8, line 46-59; see also Col 5, line 60 through Col 6, line 16 for such displacements).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Walter such that a position of the roll is automatically corrected, based on the width of the roll inputted into a controller as taught by Fukuda. By modifying Walter in this manner, the device can be readily adjusted to accommodate different film widths and further the positioning of the roll can be automated in order to improve productivity as taught by Fukuda (Col 10, lines 34-39). Further note it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. See MPEP 2144.04(III)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Aiello (US PGPUB 2018/0057199) discloses a packaging device comprising a web feed adjustment system (see Figs 3-5) which detects a web edge and adjusting the web to be centered.
-James (USP 3,592,372) discloses another web register system for a packaging device.
-Grzonka (US PGPUB 2007/0209320) discloses another web register system for a packaging device which includes moving the supply roll (2).
-Lau (US PGPUB 2015/0135650) discloses another web tensioning and adjusting system for a packaging device.
-Ehrmann (US PGPUB 2014/0150377) discloses a packaging device which adjusts workstations based on position of a registration mark.
-Thiede (USP 3,232,547) and Markey (USP 2,871,013) discloses a web handling system which adjusts a transverse position of the web by shifting the supply roll.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        2/9/2022